Name: Commission Regulation (EEC) No 1329/82 of 28 May 1982 amending Regulation (EEC) No 1598/77 laying down detailed rules for the sale of milk and certain milk products at reduced prices to schoolchildren
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 5. 82 Official Journal of the European Communities No L 150/73 COMMISSION REGULATION (EEC) No 1329/82 of 28 May 1982 amending Regulation (EEC) No 1598/77 laying down detailed rules for the sale of milk and certain milk products at reduced prices to schoolchildren HAS ADOPTED THIS REGULATION : Article 1 Article 4 ( 1 ) of Regulation (EEC) No 1598/77 is hereby amended as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), Having regard to Council Regulation (EEC) No 1080/77 of 17 May 1977 on the supply of milk and certain milk products at reduced prices to schoolchil ­ dren (3), as last amended by Regulation (EEC) No 11 88/82 (4), and in particular Article 4 thereof, Whereas the Community financial contribution for the various types of milk products sold to pupils are fixed in Article 4 ( 1 ) of Commission Regulation (EEC) No 1 598/77 (^ as last amended by Regulation (EEC) No 1203/81 (6) ; whereas as a result of the amendment of Regulation (EEC) No 1080/77, the amounts of the Community contribution must also be changed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,  the date '1 May 1981 is replaced by '1 June 1982',  the amount '24-26 ECU' given under (a) is replaced by '301 6 ECU',  the amount ' 14-00 ECU' given under (b) is replaced by ' 17-40 ECU',  the amount '6-01 ECU' given under (c) is replaced by '7-47 ECU'. Article 2 This Regulation shall enter into force on 1 June 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 May 1982. For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 148 , 28 . 6 . 1968, p . 13 . 0 OJ No L 140, 20 . 5. 1982, p . 1 . (3) OJ No L 131 , 26 . 5 . 1977, p . 8 . {") OJ No L 140, 20 . 5 . 1982, p . 7 . (*) OJ No L 177, 16 . 7 . 1977, p . 22. fa OJ No L 122, 6 . 5 . 1981 , p . 21 .